DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-glare film formed from a specific combination of specific resin components forming a co-continuous phase structure, specific resins that phase separate, and a specific matrix resin with a specific particles having a specific size and formed from a specific material, resulting in the claimed properties, does not reasonably provide enablement for any and all materials that are capable of being formed into an antiglare layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-4 can be used as claimed and whether claims 1-4 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-4, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-4 read on any single or combination of material(s) known to man while the specification discloses in the examples, an acrylic polymer and curable resins at specific amounts as producing the claimed properties.
	(b) There is no direction or guidance presented for epoxies, polyimides, metals, ceramics, thermosetting polymers, and other known materials at specific amounts.
	(c) There is an absence of working examples concerning epoxies, polyimides, metals, ceramics, thermosetting polymers, and other known materials at specific amounts.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (US 2009002831).
Mikami discloses a glare-proofing optical laminate.  Concerning claims 1-3, Mikami discloses an anti-dazzling layer formed from a matrix resin and particles or a plurality of resin components that can phase separate into a co-continuous phase structure, wherein the haze of 0.1% to 5.0%  and has a scintillation value of 8 to 12, wherein the refractive index difference between the particles and the matrix resin is less than 0.15 (para. 0063-0169 and Table 1).  Given that the materials are the same as that claimed and the haze and scintillation values are the same, the transmission image clarity as claimed would be met by the disclosure of Mikami.  Concerning claim 4, the weight ratio of particles to resin is from 0.08 to 0.36, wherein the minimum endpoint is specifically within the claimed range and as such, would meet the limitations as claimed (para. 0091).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US 8917452).
Ohashi disclose an antiglare layer formed from a resin, having a transmission image sharpness of 73% to 93% and a haze value of 6% to 9% (Table 1, Examples 1 and 4).  Given that 2 of the 3 properties as claimed are met and the materials are the same as that claimed, the standard deviation of luminance distribution would also be met the antiglare layer of Ohashi.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase et al. (JP 2009-157234).
Murase discloses an antiglare film for a display device.  Concerning claim 1 and 3, Murase discloses the antiglare film has a total haze of 2.2% and a transmission clarity of 68.0%, wherein the antiglare film is formed from a matrix resin and particles that have a refractive index difference 0.002, which is within the claimed range (Table 1, Examples 1-4; para. 0012-0076).  Regarding claim 4, the particles are found from 10 to 40 parts by mass per 100 parts by mass of the resin, resulting in a ratio of 0.1 to 0.4, wherein, the minimum endpoint of the most preferred range meets the limitations as claimed.  Given that the materials are the same and the haze and clarity are the same, the standard deviation of luminance distribution would also be met the antiglare layer of Murase.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/618530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film formed from the same materials and same amounts, wherein the haze values and sparkle overlap in ranges.  Examiner notes that the endpoint of 60% for the ‘530 claims meets the minimum endpoint of the present claims and as such, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 20070298193).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783